TRANSFER ORDER
Sarah S. Vance, Chair
Before the Panel: Common defendant GlaxoSmithKline LLC (GSK) moves under 28 U.S.C. § 1407 to centralize pretrial proceedings in the Eastern District of Pennsylvania. . The litigation consists of twelve actions listed on Schedule A.1
All responding plaintiffs agree that centralization is warranted, but disagree about the most appropriate transferee district. Plaintiffs variously suggest the Northern District of Alabama, the Northern District of California, the Southern District of Illinois, the Eastern District of Louisiana, the District , of Massachusetts, or the Northern District of Ohio.
After considering the argument of counsel, we find that the actions in this litigation involvé common questions of fact, and that centralization in the District of Massachusetts will serve the convenience of the parties and witnesses and promote the just and- efficient conduct of the litigation. These actions share factual questions arising from allegations that Zofran and its generic equivalent, a prescription medication for the treatment of nausea, causes birth defects' in children when their mothers ingest the drug while pregnant. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the- resources of the parties, their counsel, and the judiciary.
We are persuaded that the District of Massachusetts is an appropriate transferee district for this litigation. Five actions are pending in this district, four of them be-ifore Judge F. Dennis Saylor, IV, including the first-filed action. Boston, Massachusetts, provides an easily accessible district for the parties. Judge Saylor is an experienced transferee judge who we are confident will steer this litigation on a prudent course. - -
IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the District of Massachusetts, and, with the consent of that court, assigned to the Honorable F. Dennis Saylor, IV, for coordinated or consolidated pretrial proceedings.
SCHEDULE A
MDL No. 2657 — IN RE: ZOFRAN (ON-DANSETRON) PRODUCTS LIABILITY LITIGATION

Northern District of Alabama

Hunter, et al. v. GlaxoSmithKline PLC, et al, C.A. No. 2:15-00544
Ragland v. GlaxoSmithKline LLC, C.A. No. 2:15-01053 ' . '

'Southern District of Alabama

Roberts v. GlaxoSmithKline LLC, C.A. No. 1:15-00320

Eastern District of Arkansas

Cox, et al. v. GlaxoSmithKline LLC, et al, C.A. No. 4:15-00284

Eastern District of Louisiana

Alexander v. GlaxoSmithKlirie LLC, C.A. No. 2:15-02323

*1383
Western District of Louisiana

Coughlin, et al. % GlaxoSmithKline LLC, C.A. No. 6:15-01815

District of Massachusetts

LeClair v. GlaxoSmithKline LLC, C.A. No. 1:15-10429
Duong v. GlaxoSmithKline, LLC, C.A. No. 1:15-11627

District of Montana

Marlenee, et al. v. GlaxoSmithKline LLC, C.A. No. 1:15-00026

District of New Jersey

Mandoyan, et al. v. GlaxoSmithKline LLC, et al, C.A. No. 2:15-04536

Northern District of Ohio

Regan, et al. v. GlaxoSmithKline LLC, C.A. No. 3:15-01166

Eastern District of Texas

Shonkwiler v. GlaxoSmithKline, LLC, C.A. No. 5:15-00034

. The Panel has been informed of 42 additional related federal actions, pending in 22 district courts. These actions and any other related federal actions are potential tag-along actions. See Panel Rules.1.1(h), 7.1, and 7.2.